                       Case 16-30026-lkg               Doc 107        Filed 04/07/21          Page 1 of 7


                                            UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF ILLINOIS

In re:                                                           )           Case No.: 16-30026
                                                                 )              Original Chapter 13 Plan
Kirk A. & Jennifer R. Schilling                                  )              Amended Plan Number _3_
                                                                 )           (Changes must be underlined)
                   Debtor(s).                                    )              Limited Service Applicable

                                CHAPTER 13 PLAN AND NOTICE OF TIME TO OBJECT
CHAPTER 13 PROCEDURES MANUAL The provisions of the Court’s Chapter 13 Procedures Manual are incorporated
herein by reference and made part of this Plan. This manual is available at www.ilsb.uscourts.gov.

YOUR RIGHTS WILL BE AFFECTED You should read these papers carefully and discuss them with your attorney.
Anyone opposing any provision of this Plan as set forth below must file a timely written objection. This Plan may be
confirmed without further notice or hearing unless written objection is filed and served within 21 days after the conclusion
of the 11 U.S.C. § 341(a) Meeting of Creditors. Objections to an amended Plan must be filed and served within 21 days
after the date of filing of the amended Plan.

If you have a secured claim, this Plan may void or modify your lien if you do not object to the Plan.

THIS PLAN DOES NOT ALLOW CLAIMS A Creditor must file a timely Proof of Claim to receive distribution as set
forth in this Plan. Even if the Plan provides for payment, no payment will be made unless a Proof of Claim is timely filed.

1.    PAYMENTS
The Debtor submits to the Standing Chapter 13 Trustee all projected disposable income to be received within the applicable
commitment period of the Plan. The payment schedule is as follows:

          Start Month #                       End Month #                  Monthly Payment                         Total
 1                                    59                             TPI                              $16,170.00
 60                                   60                             $3,909.43                        $3,909.43

 Debtors shall also submit to the Trustee any proceeds received during the pendency of the case in excess of $17,000.00 or 50% of the
 net proceeds, whichever amount is lower. Debtors hereby incorporate the terms of the Settlement Agreement approved March 4, 2008
 in In re Booth, Case No. 07-30459 (Bankr. S.D. Il. 2008) concerning these proceeds.

Wage Order Required:            Yes        No The Debtor from whose check the payment is deducted:             Jennifer Schilling
Employer’s name, address, city, state, phone:                    Pet Stuff Missouri LLC
                                                                 Attn: Payroll Dept, 250 Parkway Drive, Ste 270
                                                                 Lincolnshire IL 60069-4346
                                                                 (no wage order required, paying via TFS)
      This Plan cures any previous arrearage in payments to the Chapter 13 Trustee under any prior Plan filed in this case.

                                            IMPORTANT PAYMENT INFORMATION
 NOTE: Plan payments to the Trustee must commence within 30 days of the filing of the petition. The Debtor must
 make direct payments to the Trustee by money order or cashier’s check until the employer deduction begins. Include
 your name and case number on your money order or cashier’s check. Contact the Trustee for the payment mailing
 address.


ORDER OF DISTRIBUTION
The following order of priority shall be utilized with respect to all payments received under the Plan terms:
     1.     Any unpaid portion of the filing fee;
     2.     Notice fees equal to $.50 per page of the Plan, multiplied by the number of creditors listed on the debtor’s
            schedules;
                        Case 16-30026-lkg           Doc 107       Filed 04/07/21          Page 2 of 7


      3.      The Trustee's fees for each disbursement, the percentage of which is fixed by the U.S. Trustee;
      4.      Ongoing mortgage payments on real estate;
      5.      Allowed administrative expenses;
      6.      Attorney’s fees and other secured creditors as set forth in the Chapter 13 Procedures Manual;
      7.      Priority creditors as set forth in the Plan;
      8.      Any special class of unsecured creditors as set forth in the Plan; and
      9.      General unsecured creditors.
2.   ADMINISTRATIVE EXPENSES

                                Administrative Creditor                                    Estimated Amount of Claim


ATTORNEY’S FEES
     Attorney name:          RONALD A BUCH
           Flat fee through Plan $             OR
         The Debtor’s counsel elects to be paid on an hourly basis and will file a fee application(s) for approval of fees. No
     fees shall be disbursed until a fee application is approved by the Court. However, the Trustee shall reserve a total of
     $4,000.00 for payment toward such application, pursuant to the Order of Distribution and the Chapter 13 Procedures
     Manual.
3.   REAL ESTATE – CURING DEFAULTS AND MAINTAINING PAYMENTS
     Post-petition payments shall be made by the Trustee if (i) a pre-petition default exists; (ii) a post-petition, pre-
     confirmation default occurs; or (iii) a post-confirmation default arises that cannot be cured by the Debtor within six-
     months. Otherwise, post-petition payments may be made directly by the Debtor to the creditor. Where the Trustee is
     disbursing the ongoing payments, the first mortgage payment to be disbursed will be that which becomes due in the
     second month after the month in which the petition is filed. In this situation, a mortgage holder should file a “pre-
     petition” claim that includes both the pre-petition arrearage and all post-petition contractual payments not disbursed by
     the Trustee as set forth above. Similarly, a Debtor must include the amount of any such payment(s) in the pre-petition
     arrearage calculation. (See the Chapter 13 Procedures Manual for examples and further instruction.)

     For ongoing payments brought in due to a post-petition default, payments by the Trustee are to begin on the first due
     date after the month in which the amended or modified Plan is filed, or as otherwise ordered by the Court. All
     payments received from the Trustee must be credited by the creditor as the Plan directs. Pursuant to 11 U.S.C. §
     524(i), ongoing post-petition mortgage payments tendered under the Plan by either the Trustee or the Debtor shall be
     credited by the holder and/or servicer of said claim only to such payments and may not be used for any other purpose
     without prior approval of the Court. Pursuant to 11 U.S.C. § 524(i), payments for pre-petition mortgage arrearages
     tendered under the Plan by the Trustee shall be credited by the holder and/or servicer of said claim only to such
     arrearages and may not be used for any other purpose without prior Court approval

     The Chapter 13 Procedures Manual sets forth the terms concerning notice of payment changes; notice of fees, expenses
     and charges; form and content of said notice; determination of fees, expenses or charges; notice of final cure payment;
     response to notice of final cure payment; determination of final cure and payment; and the consequences of the failure
     to notify. If a conflict arises between the terms set forth in the Chapter 13 Procedures Manual and any bankruptcy rule,
     the federal and local bankruptcy rule(s) shall supercede the Manual.
A) Payment of ongoing post-petition mortgage payments by the Debtor is as follows:

                  Creditor                  Estimated Monthly Payment         Payment Start Date        Payment End Date
                                           $1,460.40 **Trial Payments
PHH Mortgage                                                                February 1, 2016           3/1/2016
                                           for loan modification
                                                                                                       Through the end of
PHH Mortgage                               $1, 437.59                       4/1/2016
                                                                                                       the Plan
B) Payment of ongoing post-petition mortgage payments by the Trustee is as follows:
                                                                              Estimated
                                                                                               Payment          Payment End
                  Creditor                       Payment Address              Monthly
                                                                                               Start Date          Date
                                                                              Payment
                      Case 16-30026-lkg            Doc 107           Filed 04/07/21      Page 3 of 7




The estimated monthly payment amount referenced in Part 3A and 3B above may change based upon Proof(s) of Claim
filed and/or subsequent Supplemental Proof(s) of Claim.

C) Payment of pre and/or post-petition arrearages, arising from a default in mortgage payments that were being
made directly by the Debtor to the creditor, is as follows:

      Creditor               Property Address             Lien No.                 Estimated Amount of Claim
                                                                        $13,895.82*. Trustee to make no distributions as
                        324 Harvest Street
PHH Mortgage                                          1                 arrearage was addressed through the loan
                        Millstadt IL 62260
                                                                        modification.



D) Payment of post-petition arrearages, arising from a default in Plan payments, is as follows:

                                 Creditor                                         Total Amount of Post-petition Claim


Use of this section is more fully explained in the Chapter 13 Procedures Manual. In summary, this section should be used
(i) when the ongoing mortgage payment is being disbursed by the Chapter 13 Trustee and (ii) the post-petition arrearage
arises from a default by the Debtor in the Plan payments. Furthermore, the use of this section constitutes an affirmative
representation by the filing party that the Debtor and creditor(s) have agreed to have this post-petition arrearage paid as a
separate claim unless the next box is checked.
    By checking this box, the filing party represents that he or she has made reasonable and diligent efforts to secure an
agreement with the creditor for the above-described treatment of this post-petition arrearage. Furthermore, upon request
by any part in interest, the filing party shall provide a detailed, written explanation of the steps taken to attempt to secure
an agreement with the creditor. Abuse of the letter and spirit of this provision may subject the filing party to any sanctions
the Court deems appropriate.
If attorney’s fees are to be sought in conjunction with this post-petition arrearage, a Proof of Claim for said fees must be
filed with the Court and a separate agreed order submitted to the Court.

E) Real Estate Property Tax Claims shall be paid as follows: To the extent that taxes are due or will become due, they
will be paid directly by the Debtor or pursuant to any applicable note and mortgage on the property.
F) Real Estate Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):
Claims listed in this subsection are debts secured by real estate that is not the Debtor’s primary residence. These claims
will be paid either the value of the secured property as stated below or the secured amount of that claim as listed on the
Proof of Claim, whichever is less, with interest as provided below. Any portion of a claim that exceeds the value of the
secured property will be treated as an unsecured claim without the necessity of an objection.
                                                                                                        Estimated Monthly
           Creditor Collateral                    Value         Estimated Claim       Interest Rate
                                                                                                             Payment


4. SECURED CLAIMS AND VALUATION OF COLLATERAL UNDER 11 U.S.C. SECTION 506
A) Secured Claims to which 11 U.S.C. § 506 Valuation is NOT Applicable (“910 Claims”):
Claims listed in this subsection are debts secured by a purchase-money security interest in a personal motor vehicle
acquired for the personal use of the debtor, incurred within the 910 days preceding the date of the filing of the bankruptcy
or debts secured by a purchase-money security interest in "any other thing of value” incurred within one year preceding the
date of the filing of the bankruptcy. These claims will be paid in full with interest as provided below.
                                                                                                        Estimated Monthly
           Creditor Collateral                         Estimated Claim                Interest Rate
                                                                                                             Payment
                        Case 16-30026-lkg           Doc 107        Filed 04/07/21         Page 4 of 7


B) Secured Claims to which 11 U.S.C. § 506 Valuation is Applicable (“Cram Down Claims”):
Claims listed in this subsection are debts secured by personal property not described in the immediately preceding
paragraph of this Plan. These claims will be paid either the value of the secured property as stated below or the secured
amount of that claim as listed on the Proof of Claim, whichever is less, with interest as provided below. Any portion of a
claim that exceeds the value of the secured property will be treated as an unsecured claim without the necessity of an
objection.
                                                                                                           Estimated Monthly
             Creditor Collateral                   Value         Estimated Claim      Interest Rate
                                                                                                                Payment


C) Surrender of Property:
This section allows for the surrender of collateral. The Debtor surrenders any and all right, title and interest in the
following collateral. If the creditor believes that it may be entitled to a deficiency claim under applicable law, then the
secured creditor must file its secured claim before the non-governmental claims bar date. Within 90 days following the
claims bar date, the secured creditor shall file an amended Proof of Claim indicating the unsecured deficiency balance (if
any), unless an extension is approved by the Court. Any objection to a timely filed deficiency claim shall be filed within 45
days of the date the deficiency claim was filed, or the same is deemed allowed. Absent leave of Court, deficiency claims
filed outside of this 90-day period (or any extension granted by the Court) are deemed disallowed without action by any
party. Upon entry of the Order lifting the automatic stay, the Debtor must reasonably cooperate with the creditor in either
making the collateral available for pickup or in supplying information of the collateral’s last known location.
                                                                                      Estimated Monies Previously Paid by
                   Creditor                         Collateral Surrendered
                                                                                                 the Trustee


5.     SEPARATELY CLASSIFIED CLAIMS

                                                 Secured/                              Interest
                   Creditor                                      Estimated Claim                              Paid By
                                                Unsecured                               Rate


6.    EXECUTORY CONTRACTS AND UNEXPIRED LEASES
All executory contracts and unexpired leases are rejected, except the following which are assumed:
      A) Payment of executory contracts and unexpired leases directly by the Debtor is as follows:
                                                                                                                    # of
                   Creditor                                Collateral                   Monthly Payment           Payments
                                                                                                                  Remaining


      B) Payment of arrearages by the Trustee is as follows:
                                                                                                                  Estimated
        Creditor              Collateral                    Address                  Est. Claim       Int. Rate   Monthly
                                                                                                                  Payment



Since the claims in Part 3F, 4A, 4B and 6B are based on the allowed claim amount, the estimated monthly payment in
those sections is provided by the Debtor for reference only.


7.    PRIORITY CLAIMS
     A) Domestic Support Obligations:

     The Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim and not
     through the Chapter 13 Plan.
                        Case 16-30026-lkg           Doc 107       Filed 04/07/21         Page 5 of 7


     1. Name of Debtor owing a domestic support obligation:

           DSO Claimant Name                  Address, City, State and ZIP        Estimated Arrearages          Current


     B) Domestic Support Obligations Assigned to or Owed to a Governmental Unit Under 11 U.S.C. § 507(a)(1)(B):
                                                                                                              State Agency
            Government Entity                     Estimated Arrearages           Estimated Amount Paid
                                                                                                              Case Number


     C)   Secured Income Tax Claims and Priority Claims Under 11 U.S.C. § 507:
     All allowed secured tax obligations shall be paid in full by the Trustee as set forth herein. All allowed priority claims
     shall be paid in full by the Trustee as set forth herein, unless the creditor agrees otherwise:
                                                                                          Estimated Claim    Interest Rate
                  Creditor                              Priority/Secured
                                                                                              Amount            (If Any)


8.    LONG-TERM DEBTS PAID DIRECTLY BY THE DEBTOR OR CO-DEBTOR TO THE CREDITOR

                                                                         Estimated                             Number of
             Creditor                     Basis for Treatment              Claim       Monthly Payment         Payments
                                                                          Amount                               Remaining


9. AVOIDANCE OF LIENS
The Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase money security
interests, judicial liens, wholly unsecured mortgages or other liens that impair exemptions, and the Trustee shall make no
distributions thereon.
                                                                                                  Amount of Lien to be
                 Creditor                                 Collateral/Property
                                                                                                      Avoided


10. UNSECURED CLAIMS
The minimum amount the Debtor must pay to all classes of allowed non-priority unsecured claims is $5,656.00
(Liquidation) + $3,391.96 (AO 4/1/21)   or      100%.

11. POST PETITION CLAIMS
Post-petition claims shall not be paid by the Trustee unless the Debtor amends the Plan to specifically address such claims.
Absent such an amendment, the Trustee shall not disburse any monies on said claims and these debts will not be
discharged.

12. LIEN RETENTION
With respect to each allowed secured claim to be paid in full through the Plan, other than mortgage or long-term debts, the
holder of such claim shall retain the lien securing its claim until the earlier of (i) the payment of the underlying debt
determined under non-bankruptcy law; or (ii) entry of the discharge order under 11 U.S.C. § 1328.

13. PROOF OF LIEN PERFECTION
Any individual and/or entity filing a secured claim must provide the Chapter 13 Trustee, the Debtor, and Debtor’s counsel
with proof of lien perfection at the time its claim is filed and shall attach such documentation to its Proof of Claim pursuant
to Bankruptcy Rule 3001.

14. VESTING OF PROPERTY OF THE ESTATE
Property of the estate shall revest in the Debtor upon confirmation of the Debtor’s Plan, subject to the rights, if any, of the
Trustee to assert a claim to additional property of the estate acquired by Debtor post-petition pursuant to 11 U.S.C. § 1306.

15. PAYMENT NOTICES
Creditors in Section 3 of this Plan (whose rights are not being modified) and in Section 6 of this Plan (Assumed Executory
                      Case 16-30026-lkg            Doc 107        Filed 04/07/21         Page 6 of 7


Contracts/Unexpired Leases) may continue to mail customary notices or coupons to the Debtor or Trustee notwithstanding
the automatic stay.

16. OBJECTIONS TO CLAIMS
Absent leave of Court, any objection to a timely filed general unsecured claim shall be filed within 45 days following the
expiration of the claims bar date for that claim. Objections to secured and/or amended claims shall be filed within 45 days
from the applicable claims bar date or within forty-five 45 days from the date of filing of the claim, whichever is later.

17. STAY RELIEF
Notwithstanding any provision contained herein to the contrary, distribution to a secured creditor(s) who obtains relief from
the automatic stay will terminate immediately upon entry of an Order lifting or terminating the stay, except to the extent
that an unsecured deficiency claim is subsequently filed and allowed. Absent an Order of the Court, relief from the
automatic stay shall also result in the Trustee ceasing distribution to all junior lien holders.

18. DEBTOR REFUNDS
Upon written request of the Debtor, the Trustee is authorized to refund to the Debtor, without Court approval, any
erroneous overpayment of regular monthly payments received during the term of the Plan that have not been previously
disbursed.

19. PLAN NOT ALTERED FROM OFFICIAL FORM
By filing this Plan, the Debtor and the Debtor’s counsel represent that the Plan is the official form authorized by the Court.
Changes, additions or deletions to this Plan are permitted only with Leave of Court.

20. REASON(S) FOR AMENDMENT(S)
Set forth a brief, concise statement of the reason(s) for the amendment(s). In addition, if there is a substantial change to
the proposed Plan payments, or if the Trustee so requests, file an amended Schedule I & J.

Plan is being amended per the pending Agreed Order entered 4/1/2021




Debtor’s Declaration
I declare under penalty of perjury that the foregoing statements of value contained in this document are true and correct to
the best of my knowledge and belief.

Dated:                                                 4/5/2021

Signature of the Debtor:                      /s/ Kirk A. Schilling

Signature of the Co-debtor:                   /s/ Jennifer R. Schilling


Signature and Verification of Counsel for the Debtor
I have reviewed this plan and verify that it is proposed in good faith and, to the best of my knowledge and belief, does not
include provisions or treatment that are forbidden by the Bankruptcy Code or Bankruptcy Rules.


Dated:                                                 4/5/2021

Signature of Counsel:                         /s/ Ronald A. Buch
                   Case 16-30026-lkg        Doc 107      Filed 04/07/21      Page 7 of 7




                             NOTICE OF ELECTRONIC FILING AND
                              CERTIFICATE OF SERVICE BY MAIL

       STATE OF ILLINOIS                            )    CASE NO.: 16-30026
                                                    )    SS
       CITY OF BELLEVILLE                           )    Chapter 13

Mary Hicks, being duly sworn, deposes and says:
Deponent is not a party to the action, is over 18 years of age, and resides in Madison County, Illinois.
On April 7, 2021, Deponent electronically filed with the Clerk of the U. S. Bankruptcy Court the
Amended Plan.
The Deponent served electronically the Amended Plan to the following parties:

U.S. Trustee
U. S. Bankruptcy Court
Russell C. Simon
and served by mail to secured creditors and all creditors who filed a claim before claims bar date:

Kirk & Jennifer Schilling            Discover Bank                        Nelnet on behalf of College Assist
324 Harvest St                       Discover Products Inc                PO Box 16358
Millstadt, IL 62260                  PO Box 3025                          St. Paul MN 55116
                                     New Albany, OH 43054-3025
Liese Lumber Company, Inc.           NewRez LLC d/b/a Shellpoint          IL Dept of Employment Security
c/o Mark G. Schrader LLC             Mortgage Servicing                   Benefit Repayments
300 West Main Street, Suite #4       Shellpoint Mortgage Servicing        PO Box 19286
Belleville, IL 62220                 P.O. Box 10826                       Springfield, IL 62794-9286
                                     Greenville, SC 29603
American Express Centurion Bank      Resurgent Capital Services           ST ELIZABETH'S HOSPITAL
c/o Becket and Lee LLP               PO Box 10587                         C/O THE LAW OFFICES OF JAY
PO Box 3001                          Greenville, SC 29603-0587            B UMANSKY PC
Malvern PA 19355-0701                                                     12460 OLIVE BLVD STE 118
                                                                          ST LOUIS MO 63141
Portfolio Recovery Associates,
LLC
POB 41067
Norfolk VA 23541

by depositing a true copy of same, enclosed in a postage paid properly addressed wrapper, in a
Belleville City Branch, official depository under the exclusive care and custody of the United States
Postal Service, within the State of Illinois.

                                                        By: /s/ Mary Hicks
